DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-15, 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for transmitting alternative image content of a physical display to different sub-sets of viewers, one sub-set of viewers comprising direct viewers watching image content on said physical display directly with human eyes, at least one other sub-set of viewers comprising broadcast viewers watching a video stream of a scene which includes said physical display, said method comprising:
generating at least two different sets of image data, namely a first set of image data comprising a sequence of first images to be perceived by said direct viewers, and at least a second set of image data comprising a sequence of second images to be perceived by said broadcast viewers and not to be perceived by said direct viewers, wherein, in order to reduce flickering of perception of said first set of image data by said direct viewers, said at least second set of image data comprises a sequence of said second images and corresponding inverse images;
displaying the images of said at least two sets of image data in a time-sliced multiplexed manner on said physical display, wherein in order to reduce flickering of the perception of said first set of image data by said direct viewers, said at least second set of image data comprises a sequence of said second images and corresponding inverse images;
generating at least one video stream of a scene which includes said physical display, said video stream consisting of video frames captured with a frame rate higher than 20 Hz synchronously with the displaying of the images of one of said at least two sets of image data on said physical display, wherein said video stream does not include inverse images; and
transmitting said video stream to said broadcast viewers.
Phelan (US 2009/0102957) and Struyk (US 2003/0128218) are the closest prior art relating to the Applicant's claimed invention. 
Phelan discloses a method of varying the content of a physical display at a broadcast event between a direct viewer and a broadcast viewer, wherein the display comprises a direct viewer display image and a broadcast viewer display image, wherein the display displays one or more temporally interleaved data content instances, and wherein the display image for a broadcast viewer is synchronised to show one of said data content instances.
Struyk discloses an image altering apparatus which provides confidential viewing of a video display by means of time multiplexing the fundamental display image with a color-inverted image thereof on a pixel-by-pixel basis. Electronic circuitry and/or software are utilized to modify the fundamental image signal by time multiplexing its color data components with corresponding inverse color data components to generate a compound image signal which is representative of a substantially featureless image. Different multiplexing sequences of color data components and inverse color data components may be utilized at varying duty cycles to generate a compound image which is highly confidential and secure from unauthorized viewing. The fundamental image may be decoded and viewed only by those viewing the encoded image through specially designed eyeglasses incorporating time synchronized LCD shutters, variable polarizers, or color filters, which can selectively block inverted color components and/or demodulate the fundamental image to allow only the true fundamental color components to pass, thereby providing confidential and highly secure viewing of the fundamental image by the viewer.
The prior art do not disclose or render obvious the amended features.

With respect to claim 17, the prior art of record fails to disclose singly or incombination or render obvious a control interface for displaying at least first and second sets of image data on a physical display in a time-sliced multiplexed manner to different sub-sets of viewers, one subset of viewers comprising direct viewers watching image content on said physical display directly with human eyes and at least one other subset of viewers comprising broadcast viewers watching a video stream of a scene which includes said physical display, comprising means for receiving or generating a master clock signal, means for generating two or more time-shifted slave clock signals and means for generating trigger signals in correspondence with said two or more time-shifted slave clock signals, said control interface being configured to:
generate at least two different sets of image data, namely a first set of image data comprising a sequence of first images to be perceived by said direct viewers, and at least a second set of image data comprising a sequence of second images to be perceived by said broadcast viewers and not to be perceived by said direct viewers, wherein, in order to reduce flickering of the perception of said first set of image data by said direct viewers, said at least second set of image data comprises a sequence of said second images and corresponding inverse images;
display the images of said at least two sets of image data in a time-sliced multiplexed manner on said physical display, wherein in order to reduce flickering of the perception of said first set of image data by said direct viewers, said at least second set of image data comprises a sequence of said second images and corresponding inverse images.
Phelan (US 2009/0102957) and Struyk (US 2003/0128218) are the closest prior art relating to the Applicant's claimed invention. 
Phelan discloses a method of varying the content of a physical display at a broadcast event between a direct viewer and a broadcast viewer, wherein the display comprises a direct viewer display image and a broadcast viewer display image, wherein the display displays one or more temporally interleaved data content instances, and wherein the display image for a broadcast viewer is synchronised to show one of said data content instances.
Struyk discloses an image altering apparatus which provides confidential viewing of a video display by means of time multiplexing the fundamental display image with a color-inverted image thereof on a pixel-by-pixel basis. Electronic circuitry and/or software are utilized to modify the fundamental image signal by time multiplexing its color data components with corresponding inverse color data components to generate a compound image signal which is representative of a substantially featureless image. Different multiplexing sequences of color data components and inverse color data components may be utilized at varying duty cycles to generate a compound image which is highly confidential and secure from unauthorized viewing. The fundamental image may be decoded and viewed only by those viewing the encoded image through specially designed eyeglasses incorporating time synchronized LCD shutters, variable polarizers, or color filters, which can selectively block inverted color components and/or demodulate the fundamental image to allow only the true fundamental color components to pass, thereby providing confidential and highly secure viewing of the fundamental image by the viewer.
The prior art do not disclose or render obvious the amended features.

With respect to claim 21, the prior art of record fails to disclose singly or incombination or render obvious a system for transmitting alternative image content of a physical display to different viewers, comprising:
at least one physical display:
a control interface for displaying at least first and second sets of image data on a physical display in a time-sliced multiplexed manner to different sub-sets of viewers, one sub-set of viewers comprising direct viewers watching image content on said physical display directly with human eyes and at least one other sub-set of viewers comprising broadcast viewers watching a video stream of a scene which includes said physical display, comprising
means for receiving or generating a master clock signal,
means for generating two or more time-shifted slave clock signals,
and means for generating trigger signals in correspondence with said two or more time-shifted slave clock signals,
said control interface being configured to:
generate at least two different sets of image data, namely a first set of image data comprising a sequence of first images to be perceived by said direct viewers, and at least a second set of image data comprising a sequence of second images to be perceived by said broadcast viewers and not to be perceived by said direct viewers, wherein, in order to reduce flickering of the perception of said first set of image data by said direct viewers, said at least second set of image data comprises a sequence of said second images and corresponding inverse images;
display the images of said at least two sets of image data in a time-sliced multiplexed manner on said physical display, wherein in order to reduce flickering of the perception of said first set of image data by said direct viewers, said at least second set of image data comprises a sequence of said second images and corresponding inverse images;
at least one camera for recoding a scene including said physical display in correspondence with at least one of said at least first and second sets of image data,
means for generating at least one video stream from video data provided by said at least one camera; and
means for transmitting said video stream to a sub-set of said viewers.
Phelan (US 2009/0102957) and Struyk (US 2003/0128218) are the closest prior art relating to the Applicant's claimed invention. 
Phelan discloses a method of varying the content of a physical display at a broadcast event between a direct viewer and a broadcast viewer, wherein the display comprises a direct viewer display image and a broadcast viewer display image, wherein the display displays one or more temporally interleaved data content instances, and wherein the display image for a broadcast viewer is synchronised to show one of said data content instances.
Struyk discloses an image altering apparatus which provides confidential viewing of a video display by means of time multiplexing the fundamental display image with a color-inverted image thereof on a pixel-by-pixel basis. Electronic circuitry and/or software are utilized to modify the fundamental image signal by time multiplexing its color data components with corresponding inverse color data components to generate a compound image signal which is representative of a substantially featureless image. Different multiplexing sequences of color data components and inverse color data components may be utilized at varying duty cycles to generate a compound image which is highly confidential and secure from unauthorized viewing. The fundamental image may be decoded and viewed only by those viewing the encoded image through specially designed eyeglasses incorporating time synchronized LCD shutters, variable polarizers, or color filters, which can selectively block inverted color components and/or demodulate the fundamental image to allow only the true fundamental color components to pass, thereby providing confidential and highly secure viewing of the fundamental image by the viewer.
The prior art do not disclose or render obvious the amended features.

With respect to claim 22, the prior art of record fails to disclose singly or incombination or render obvious a method for transmitting alternative image content of a physical display to different sub-sets of viewers, one sub-set of viewers comprising direct viewers watching image content on said physical display directly with human eyes and at least one other sub-set of viewers comprising broadcast viewers watching a video stream of a scene which includes said physical display, said method comprising:
generating at least two different sets of image data, namely a first set of image data comprising a sequence of first images to be perceived by said direct viewers, and at least a second set of image data comprising a sequence of second images to be perceived by said broadcast viewers and not to be perceived by said direct viewers, wherein, in order to reduce flickering of the perception of said first set of image data by said direct viewers, said at least second set of image data comprises a sequence of said second images and corresponding inverse images;
displaying the images of said at least two sets of image data in a time-sliced multiplexed manner on said physical display, wherein in order to reduce flickering of the perception of said first set of image data by said direct viewers, said at least second set of image data comprises a sequence of said second images and corresponding inverse images, and wherein each image of said sequence of first images is displayed at least once at a higher intensity than said sequence of second images and at least once at the same intensity as said sequence of second images;
generating at least two video streams of a scene which includes said physical display, said video streams consisting of video frames captured with a frame rate higher than 20 Hz synchronously with the displaying of the images of two of said at least two sets of image data on said physical display, wherein said video streams do not include inverse images, wherein a first video stream is generated from said images of said sequence of first images having the same intensity as said sequence of second images and a second video stream 1s generated from said images of said sequence of second images; and
transmitting said video streams to said broadcast viewers.
Phelan (US 2009/0102957) and Struyk (US 2003/0128218) are the closest prior art relating to the Applicant's claimed invention. 
Phelan discloses a method of varying the content of a physical display at a broadcast event between a direct viewer and a broadcast viewer, wherein the display comprises a direct viewer display image and a broadcast viewer display image, wherein the display displays one or more temporally interleaved data content instances, and wherein the display image for a broadcast viewer is synchronised to show one of said data content instances.
Struyk discloses an image altering apparatus which provides confidential viewing of a video display by means of time multiplexing the fundamental display image with a color-inverted image thereof on a pixel-by-pixel basis. Electronic circuitry and/or software are utilized to modify the fundamental image signal by time multiplexing its color data components with corresponding inverse color data components to generate a compound image signal which is representative of a substantially featureless image. Different multiplexing sequences of color data components and inverse color data components may be utilized at varying duty cycles to generate a compound image which is highly confidential and secure from unauthorized viewing. The fundamental image may be decoded and viewed only by those viewing the encoded image through specially designed eyeglasses incorporating time synchronized LCD shutters, variable polarizers, or color filters, which can selectively block inverted color components and/or demodulate the fundamental image to allow only the true fundamental color components to pass, thereby providing confidential and highly secure viewing of the fundamental image by the viewer.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210144438 A1	NEZU; Eifu
US 20200336770 A1	TSUKAGOSHI; Ikuo
US 20200213657 A1	Tsukagoshi; Ikuo
US 20200090703 A1	Tordjman; Franck
US 20160110151 A1	Isonishi; Kunio
US 20100079676 A1	Kritt; Barry A. et al.
US 7633487 B2		Azami; Toshihiro et al.
US 20060221067 A1	Kim; Jun-Sik et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        4/23/2022